Citation Nr: 0608614	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including dependents' educational assistance 
pursuant to Chapter 35, of Title 38, of the United States 
Code.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from April to October 1962, 
and who died in May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  
Jurisdiction of the claims file comes to the Board from the 
RO located in Jackson, Mississippi.  


REMAND

In April 2001 the appellant testified at a hearing before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board.  A VLJ who conducts a hearing participates in the 
making of the final determination of the claim.  38 C.F.R. 
§ 20.707 (2005).  However, the VLJ who conducted the April 
2001 hearing is no longer employed at the Board.  The 
appellant was so notified in January 2006 and she has 
indicated a desire to attend another hearing at the RO before 
a VLJ (referred to as a Travel Board hearing).  A remand is 
in order so that such a hearing may be scheduled.  See 38 
C.F.R. §§ 20.702, 20.704 (2005).
Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

Schedule the appellant for a Travel Board 
hearing at the earliest opportunity, and 
notify her and her attorney of the date, 
time, and location of the hearing.  If, 
for whatever reason, she decides that she 
no longer wants a Travel Board hearing, 
then this should be documented in the 
record.  Also, if she fails to report for 
the scheduled hearing, this also should 
be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

